Title: To Alexander Hamilton from James Miller, 5 March 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philada March 5—1800
          
          I only recd your favor of the 1st. inst this day—Agreeably therto I have the honor to inform you that I think the mode of conveyance by Water from Fort Moultrie to New york can be attended with but little or no danger & I shall to morrow write to Mr. Crafts Esqr. Chas. Town South Carolina to procure the necesary transportation of Captn Huger & his Men as soon as he receives instructions from you to embark—I sometime ago wrote to Griffith J McCree Esqr Wilmington North Carolina to furnish Lt. Furges with the — means of transportation from thence to Alexanda. Virga as soon as the — detachment is ready—I have the honor to be Sir Your very Hl Sr
          
            Jas Miller
            Agt. Qr Mr Genl
          
          
            I have forwarded Clothing &ca. for Capt Huger to Mr Crafts so that they must be acquainted with each other—
          
        